DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/15/2021 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 5/15/2021.  
Claims 25, 30, 35, 39 and 41 have been amended.
Claim 25-44  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0003]) the need for medical care establishments to use and share medical case information during patient treatment. So a need exists to organize these human interactions by managing provider roles during medical care using the steps of “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 25-44 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 25, 35 and 41 is/are directed to the abstract idea of “managing provider roles during medical care,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 25-44 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/apparatus/system for performing the steps of “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving confirmations,” etc., that is “managing provider roles during medical care,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 25-44 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices (Applicant’s Specification [0005], [0026], [0030]-[0035]), etc.) to perform steps of “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving confirmations,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the 
Insignificant extra-solution activity
Claim(s) 25-44 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices, etc.). At paragraph(s) [0005], [0026], [0030]-[0035], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices,” etc. to perform the functions of “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and 
Dependent Claims
Dependent claim(s) 26-34, 36-40 and 42-44 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 26-34, 36-40 and 42-44 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 26-34, 36-40 and 42-44 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 25, 35 and 41.

Response to Arguments
Applicant’s arguments filed 5/15/2021 with respect to claims 25-44 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 5/15/2021.
Applicant’s arguments filed on 5/15/2021 with respect to claims 25-44 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Tabbed User Interface
Applicant’s user interface is generically claimed with no distinguishable patentable features in contrast to the patentable features found in Core Wireless Licensing, Data Engine Tech. LLC and Trading Technologies Int’l. Applicant’s claimed invention is directed to the abstract idea of “managing provider roles during medical care. Applicant’s argument is not persuasive.
A tabbed interface may economize screen real estate, but tabbed interfaces are well known. Real-time collection, storage and presentation of information is still an abstract idea. However, if real-time tracking were to cause a tab to blink, change color, or be promoted in a tabbed display, such capability might advance subject matter eligibility in light of Trading Techs, Core Wireless and Data Engine. Applicant’s argument is not persuasive.
Enabling medical professionals to “stay appraised,” assess requirements for immediate care, and/or coordinate with other professionals are themselves certain methods of organizing human activity and thus part of the abstract idea. Applicant’s argument is not persuasive.
Improvement over Physical Case Boards
Replacing a physical case board (itself a method of presenting information as part of a method of organizing human activity) with well known generic electronic components will not move Applicant’s application into eligible subject matter. Applicant’s argument is not persuasive. 
Volatile/Non-Volatile Memories as Technical Improvements
The use of volatile and non-volatile memories for various purposes including for security is well known.  Absent a nexus to a recited technological improvement explicitly recited in Applicant’s specification, the use of generic components to implement the functions and capabilities of non-volatile and volatile memories does not move Applicant’s claimed invention into eligible subject matter. Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Angst et al. et al. (US 2004/0186746) disclose system, apparatus and method for storage and transportation of personal health records.
Skocic (US 2009/0070148) discloses health care data management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626